107 F.3d 12
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Margaret RUFFIN, also known as Peggy Boyd, Defendant-Appellant.
No. 96-1779.
United States Court of Appeals, Sixth Circuit.
Feb. 03, 1997.

Before:  GUY, SUHRHEINRICH, and BATCHELDER, Circuit Judges.

ORDER

1
Margaret Ruffin appeals the conviction and sentence following her guilty plea to two counts of the interstate transportation of money obtained by fraud in violation of 18 U.S.C. § 2314.  The district court sentenced Ruffin to nine months of imprisonment and three years of supervised release, ordered Ruffin to pay $30,000 in restitution, and imposed a $5,000 fine and a $100 special assessment.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
On appeal, Ruffin's counsel has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738 (1967).  Ruffin has not responded to her counsel's motion to withdraw.


3
Upon review, we affirm Ruffin's conviction and sentence.  We note that Ruffin had a full understanding of the direct consequences of her guilty plea so that the plea was a voluntary and intelligent choice among the alternatives.  North Carolina v. Alford, 400 U.S. 25, 31 (1970).  Further, we have examined the record in this case and conclude that no reversible error is apparent from the record.


4
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.